Citation Nr: 1204130	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for thrombo-angiitis obliterans, status post sympathectomy and dystrophic reflex (Buerger's disease) of the right lower extremity prior to April 28, 2010.

2.  Entitlement to a rating in excess of 60 percent for Buerger's disease of the right lower extremity from April 28, 2010.

3.  Entitlement to a rating in excess of 20 percent for Buerger's disease of the left lower extremity prior to April 28, 2010.

4.  Entitlement to a rating in excess of 60 percent for Buerger's disease of the left lower extremity from April 28, 2010.

5.  Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the September 2006 rating decision, the RO denied a rating in excess of 20 percent for bilateral Buerger's disease and a rating in excess of 10 percent for bilateral varicose veins.  

In November 2007, the Veteran withdrew his request for a Board hearing.

In October 2009 and October 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  As the RO/AMC scheduled the Veteran for VA examinations, and obtained the requested medical opinions, the Board finds that the RO/AMC has substantially complied with the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In an October 2011 rating decision, the AMC awarded separate 60 percent ratings for Buerger's disease of the right and left lower extremity, effective April 28, 2010.  The RO also awarded separate 10 percent ratings for varicose veins of the right and left lower extremity.  As the Veteran is presumed to seek the maximum available benefit, the issues remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Buerger's disease of the lower extremities has been manifested by claudication on walking less than 25 yards at 2 miles per hour on level grade and leg cramps at night; however, Buerger's disease has not been manifested by deep ischemic ulcers or ankle brachial index of less than 0.4.

2.  Varicose veins of the lower extremities has been manifested by intermittent edema and aching or fatigue in the legs after prolonged standing or walking; however, varicose veins has not been manifested by persistent edema.


CONCLUSIONS OF LAW

1.  The criteria are met for a 60 percent, but no higher, rating for Buerger's disease of the right lower extremity prior to April 28, 2010.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7115 (2011).  

2.  The criteria for a rating in excess of 60 percent for Buerger's disease of the right lower extremity from April 28, 2010, have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7115 (2011).  

3.  The criteria are met for a 60 percent, but no higher, rating for Buerger's disease of the left lower extremity prior to April 28, 2010.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7115 (2011).  

4.  The criteria for a rating in excess of 60 percent for Buerger's disease of the left lower extremity from April 28, 2010, have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7115 (2011).  

5.  The criteria for a rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2011).  

6.  The criteria for a rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1 , 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a June 2006 pre-rating letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was afforded VA examinations in August 2007, April 2010, and December 2010.  For the reasons discussed below, the examinations are adequate to make a determination on each claim.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

Governing Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as discussed in greater detail below, the Veteran's Buerger's disease and varicose veins have not significantly changed during the relevant time period, and uniform evaluations are warranted.

The Veteran's Buerger's disease has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7115.  Under Diagnostic Code 7115, a 20 percent rating is warranted for Buerger's disease with claudication on walking more than 100 yards, and; diminished peripheral pulses, or ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index (ABI) of 0.4 or less.  

Note (1) defines ankle/brachial index as the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.

Note (2) provides that the evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity is evaluated separately and combined under § 4.25 using the bilateral factor (§4.26) if applicable.

The Veteran's varicose veins have been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under Diagnostic Code 7120, a 10 percent rating is warranted for varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation or extremity of compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted with the following findings attributed to the effects of varicose veins:  massive board-like edema with constant pain at rest.

A Note under Diagnostic Code 7120 provides that these evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is evaluated separately and combined under § 4.25 using the bilateral factor (§ 4.26) if applicable.


Factual Background

A November 2005 VA outpatient treatment record reflects the Veteran complaints of a 1-year history of bilateral leg cramps and a right shoulder problem.  He said the pain was worse at night.  On physical examination, there was no edema, clubbing, or cyanosis.  Pedal pulses were palpable.  In March 2006, the Veteran reported that his leg cramps responded to Flexeril.  He ambulated easily without assistance.  There was no edema, no pallor, and no calf tenderness.  

A July 2006 VA outpatient treatment record reflects that the Veteran reported that he was having night cramps and that while Flexeril initially helped, it was no longer effective.  He said he was having more cramps and pain during the day and felt fatigued.  He said the cramps occurred in his calves and occurred at any time, but worsened with walking.  He said he had not had any rashes or lesions on his fingers or toes.  On physical examination, there was "trace" pretibial edema bilaterally in the lower extremities and his feet were warm.  Popliteal, dorsalis pedal, and posterior tibial pulses were palpable bilaterally.  An August 2006 note reflects that the Veteran's resting ABI was 1.20 on the right and 1.30 on the left.  

An April 2007 VA outpatient treatment record notes that the Veteran reported that the cramps in his leg calf muscles were occurring more frequently and lasting longer.  He said that he had bilateral leg pain with walking and that the pain would start while walking from the parking lot to the grocery store.  On physical examination, bilateral varicose veins were noted to the thigh.  Peripheral pulses were palpable and capillary refill was less than 3 seconds.  There was no edema, no pallor, and no calf tenderness.  The impression was that the leg cramps were secondary to varicose veins.  In May 2007, ABI was 1.01 on the right and 1.18 on the left.  

The report of an August 2007 VA examination reflects the Veteran's history of Buerger's disease during service.  He said he had some relief after undergoing surgical sympathectomy in service, but had had increasing leg cramps over the past 2 years.  On ambulation, he had burning in his legs with prolonged walking and was very limited at being able to ambulate long distances.  On physical examination of the lower extremities, the Veteran had bilateral large varicose veins.  Popliteal pulses were 2+, posterior tibial pulses were 1+, dorsalis pedis pulses were not palpated.  No focal deficits were noted.  The assessment was Buerger's disease with progressive symptoms of leg cramps similar to when he was in the military.  The examiner noted that this occurred on ambulation and limited the Veteran's ability to ambulate long distances.  The examiner noted that the ABI done in May 2007 was within normal limits.  After reviewing literature on Buerger's disease, he explained that Buerger's disease affects small and medium vessels and this might explain why the Veteran had a normal ABI.  The examiner also noted that the Veteran had large varicose veins bilaterally that were not painful at the time of the examination.

A November 2007 VA outpatient treatment record reflects that the Veteran's leg cramps were stable with 1 to 2 every night.  He said that he had been having leg cramps for 3 to 4 years.  He also reported leg pain in the back of his calves with extensive walking, which the Veteran said was equivalent to one block.  The Veteran said the Flexeril helped the duration of the cramps.  On physical examination of the lower extremities, bilateral varicose veins were noted to the thigh, right greater than left.  Peripheral pulses were palpable and capillary refill was less than 3 seconds.  There was no edema.  The Veteran had a lichensified hyperpigmented lesion on the shin just above the left ankle.  The physician suggested compression hose to the thigh.  In February 2008, resting ABIs were 1.13 on the right and 1.00 on the left.  

A September 2008 VA outpatient treatment record indicates the Veteran had a right leg rash that was improving with hydrocortisone.  Significant varicose veins were noted bilaterally, but were nontender on palpation.  It was noted that claudication was not improving.  A December 2009 record notes that the Veteran had a patchy rash on the right leg that was possible fungal infection, eczema.  Bilateral leg cramps were noted possibly due to varicose veins.  The Veteran was advised to wear compression stockings at night to see if this improved symptoms.  

The report of an April 2010 VA examination reflects that the Veteran had retired after working at the U.S. Postal Service as a clerk and then a supervisor.  He said that he maintained a small yard, which involved walking about the length of one block.  He said he got Charlie horses in both calf muscles if he walked any more than that distance at a level walk.  He said that he also got night pain, which woke him up.  It was noted that he also had a history of leg ulcers for the past 7 years.  Ulcerations were noted to be superficial and to take approximately six months or longer to heal.  He said that some had taken as long as a year to heal.  He said that on average, he had a leg ulcer for about 7 to 8 months per year.  He also reported a history of pedal edema, particular in the evening.  As regards varicose veins, the Veteran said that using stockings did not increase his exercise tolerance or decrease the episodes of night cramps.

On physical examination of the lower extremities, dorsalis pedal and tibialis posterior pulses were palpable on both sides.  The capillary return was four seconds.  The Veteran's feet were not cold and there was no pedal edema.  There was a scar of a recently healed ulcer on the right leg.  Varicose veins were noted bilaterally.  There was no induration or chronic edema of either ankle.  An ultrasound revealed that the bilateral common femoral, superficial femoral, and popliteal veins were patent and compressible without thrombus.  The impression was no evidence of deep vein thrombosis.  ABI was 1.04 on the right and 1.20 on the left, which was normal.  The examiner noted that claudication began on walking a block at two miles per hour at a level grad.  Pulsations in both feet was normal, and capillary return was normal.  There examiner also noted no evidence of trophic changes in the skin or dystrophic nails.  There was a history of persistent coldness, but on examination the Veteran's feet were not particularly cold.  The examiner opined that the ischemic pains were more likely due to arterial origin (Buerger's disease) than venous origin (varicose veins).  The examiner also noted that although the ABI was normal, Buerger's disease affect the small and medium arteries and that a normal ABI did not rule out Buerger's.  The examiner opined that the claudication symptoms were at least as likely as not due to Buerger's disease.  

A May 2010 VA outpatient treatment note reflects that the Veteran was in no apparent distress and walked with a cane.  On physical examination of his lower extremities, there was no cyanosis and no edema.  Pulses were +2 x 4.  It was noted that bilateral leg cramps were possibly due to varicose veins and he was advised to wear compression stockings at night.  During a June 2010 depression screening, the Veteran reported that since retirement, he works around the house, taking care of both yards.  He said that he had a lot of problems with leg cramps, which kept him up almost every night.  

The report of a December 2010 VA joints examination reflects that the Veteran said that in the last few years his symptoms related to Buerger's disease had progressively worsened making it difficult to walk.  He said that severe cramping would begin while walking to his mailbox, after approximately 10 yards.  The cramping occurred in his hamstring and calf muscles.  

The report of a December 2010 VA examination for arteries and veins reflects that the Veteran said that when he worked in his backyard, he noted that he got leg cramps in his calves.  He said that these cramps had become more prominent in the past 5 years.  Initially they were nocturnal, but became more frequent and more severe.  He said that he got 1 or 2 cramps every day that usually lasted 10-15 minutes, but could last as long as 30 minutes.  He said that he feels tired in his calf muscles after walking 10 yards to collect the mail.  He also continued to notice a scaly rash on the lower part of his ankles and continued to treat his ulcers with triamcinolone cream.  He also said that his symptoms occurred more often when the weather was cold.  He said that when he had the cramps, his legs became ashen in color.  

On physical examination, there were 2 scars noted on the lower right leg and a rash that resembled eczema on the lower left leg.  The femoral, popliteal, dorsalis pedis, and posterior tibial arteries were palpable on both sides.  There was no pedal edema.  Capillary refill was 4 seconds.  During the examination, the Veteran's right calf cramped; the cramp lasted 15 minutes and was not relieved with stretching or pressure.  Atrophic changes were noted on all five toenails on the right side.  Varicose veins were also noted in both legs.  The examiner noted that the Veteran had claudications when he was moving or otherwise exercising the muscles and at nighttime; atrophic changes on the toenails of his right foot; an area resembling eczema on the right leg; and scars of similar lesions on the right leg.  The examiner noted that ABI was normal, but this was not surprising as Buerger's disease affects the small sized arteries and veins.  The examiner opined that the leg cramping at night was more likely than not related to Buerger's.  The examiner also noted that the Veteran had varicose veins with no evidence of deep venous thrombosis and that the skin lesions and eczema could be from either Buerger's or varicose veins.  

Analysis

At the outset of the appeal, the AOJ assigned a single evaluation (20 percent) for the Buerger's disease and a single evaluation (10 percent) for the varicose veins.  Based upon the actions of the Board, the AOJ has separately rated each lower extremity and the combined evaluation was eventually determined to be 100 percent.  Clearly, there was merit to the appeal.  The issue before the Board is whether higher evaluations are warranted at any time during the appeal period.

Considering the evidence outlined above, the Board finds that a 60 percent, but no higher, rating is warranted for Buerger's disease of each right and left lower extremity throughout the entire appeal period and that a rating in excess of 10 percent for varicose veins of each right and left lower extremity is not warranted.  

The Veteran's Buerger's disease is primarily manifested by claudication on walking and leg cramps at nights.  He has described a progressive worsening of symptoms beginning in 2005.  Throughout the appeal period, his Buerger's disease has severely limited his ability to walk even short distances.  In April 2007, he said that his symptoms began when walking from the parking lot to the grocery store.  In November 2007 and April 2010, he estimated that he was unable to walk more than a block or the length of his yard.  The Board remanded the claim in October 2009 and October 2010, in part, to obtain the distance (in yards) at which claudication began.  The December 2010 VA examinations estimated the distance was 10 yards - or the distance from the Veteran's house to his mailbox.  

The Board points out that the AMC awarded a 60 percent rating from April 28, 2010 based on the December 2010 VA examiners' estimation that the Veteran was only able to walk 10 yards before claudication symptoms began.  Prior to December 2010, the distance had only been estimated.  However, the Veteran's statements indicate that he has been severely limited in the distance he has been able to walk throughout the appeal period.  Based on the Veteran's limited ability to walk distances and nightly leg cramps, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 60 percent rating under Diagnostic Code 7115.  Therefore, a higher 60 percent rating is warranted for Buerger's disease of each right and left lower extremity prior to April 28, 2010.

The Board finds, however, that a rating higher than 60 percent for Buerger's disease is not warranted for either lower extremity.  To warrant a 100 percent rating, the evidence must show ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7115.  The Veteran does not typically have leg pain or cramping during the daytime at rest, but he has had leg cramps during the night at rest.  The Board points out, however, that while there is evidence of ischemic limb pain at rest, the other criteria required for a 100 percent are not met.  The Veteran has had superficial scars, but he has not had deep ischemic scar required for a 100 percent rating.  He also has not had ABIs less than 0.4.  

As regards the Veteran's varicose veins, the Board finds that a rating in excess of 10 percent is not warranted during the appeal period.  To warrant a higher, 20 percent rating, there must be evidence of persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema.  In this case, the Veteran does not have persistent edema.  Although the Veteran reported pedal edema worse at night, only "trace" edema was noted by a physician in July 2006.  At all other times that the Veteran has been examined, there has been no edema and his varicose veins have been nontender.  The Veteran does not have persistent edema.  Therefore, the Board finds that the criteria for 20 percent rating for varicose veins have not been met.  

As discussed above, the Board has considered the Veteran's lay statements that he has made in support of his claim and the reports he has made to his physicians regarding his symptoms.  These statements have been considered in granting a 60 percent rating for Buerger's disease for each lower extremity throughout the appeal period.  However, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support ratings in excess of 60 percent for Buerger's disease or ratings in excess of 10 percent for varicose veins.  While the Veteran has had leg cramps at night and superficial ulcers, he does not have deep ischemic ulcers and he does not have persistent edema.  

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's Buerger's disease and varicose veins.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provide for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

The Board has also considered whether the Veteran might be entitled to special monthly compensation (SMC).  The Veteran is service connected for Buerger's disease, evaluated as 60 percent disabling for each lower extremity and for varicose veins, evaluated as 10 percent disabling for each lower extremity.  He has a combined 100 percent rating.  The Court has recently noted that VA has a "well-established "duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38  U.S.C.A. § 114(s); 38 C.F.R. 
§ 3.350(i).  

In this case, the Veteran's Buerger's disease of each lower extremity is considered a single disability under 38 C.F.R. § 4.16.  Each lower extremity has been assigned a 60 percent rating, which combines to 90 percent when applying the bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26.  Even assuming a total disability rating based on individual unemployability (TDIU) due to Buerger's disease, the Veteran does not have a service connected disability or disabilities independently ratable at 60 percent and involving different anatomical segments or bodily systems.  The Veteran's only other service-connected disability is varicose veins, which involve the same anatomical region as Buerger's disease.  Furthermore, there the Veteran does not argue, nor does the evidence show, that he is permanently housebound by reason of service-connected disability or disabilities.  Although the Veteran is severely limited in his ability to walk distances, he is able to work in his yard and go to the grocery store.  There is no evidence that he is housebound.

For the foregoing reasons, 60 percent ratings are warranted for Buerger's disease of the right and left lower extremity prior to April 28, 2010, and ratings higher than 60 percent are not warranted from that date or at any time during the appeal.  Ratings higher than 10 percent for varicose veins of the right and left lower extremity are also not warranted.  To the extent that the Veteran's increased rating claims are being denied, the benefit-of-the-doubt doctrine is not for application, as the preponderance of the evidence is against any higher ratings.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 


ORDER

A 60 percent, but no higher, rating for Beurger's disease of the right lower extremity prior to April 28, 2010 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 60 percent for Beurger's disease of the right lower extremity from April 28, 2010 is denied.

A 60 percent, but no higher, rating for Beurger's disease of the left lower extremity prior to April 28, 2010 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


A rating in excess of 60 percent for Beurger's disease of the left lower extremity from April 28, 2010 is denied.

A rating in excess of 10 percent for varicose veins of the right lower extremity is denied.

A rating in excess of 10 percent for varicose veins of the left lower extremity is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


